Name: Council Regulation (EEC) No 3390/84 of 3 October 1984 concerning the conclusion of the Agreement in the form of an exchange of letters consolidating and modifying the text of Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Sweden
 Type: Regulation
 Subject Matter: Europe;  international trade;  international affairs;  European construction
 Date Published: nan

 No L 323/250 Official Journal of the European Communities 11 . 12 . 84 COUNCIL REGULATION (EEC) No 3390/84 of 3 October 1984 concerning the conclusion of the Agreement in the form of an exchange of letters consolidating and modifying the text of Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to the recommendation from the Commission , Whereas the rules of origin laid down in Protocol 3 concerning the definition of the concept of 'origin ­ ating products ' and methods of administrative coop ­ eration (hereinafter ailed ' the Protocol ') to the Agreement between the European Economic Com ­ munity and the Kingdom of Sweden (') as regards both the conditions under which products acquire the status of originating products and proof of such status and the detailed rules for verifying it have been amended by a number of EEC-Sweden Joint Committee Decisions ; Whereas there have been two exchanges of letters derogating from Article 1 of the Protocol ; Whereas it is therefore appropriate for the proper functioning of the Agreement to incorporate in a single text all the provisions in question with a view to facilitating the work of users and customs admin ­ istrations , except for EEC-Sweden Joint Committee Decision No 2/82 (2); Whereas it is appropriate to delete those provisions of the Protocol which are of transitional nature ; Whereas , by virtue of Article 28 of the Protocol , the Joint Committee can only amend part of the Proto ­ col ; whereas it is desirable to give the Joint Com ­ mittee the power to amend any part of the Protocol , HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters consolidating and modifying the text of Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Sweden is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regu ­ lation . Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Agree ­ ment for the purpose of binding the Community . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 3 October 1984 . For the Council The President P. BARRY (') OJ No L 300, 31 . 12 . 1972, p. 97 . (2) OJ No L 385 , 31 . 12 . 1982, p. 57 .